Finch, J.
There is no question but that certain goods were stolen on August 27, 1926. Upon September 11, 1926, goods claimed to be a portion of the stolen property were found to have been in the possession of the defendant, who sold them to a third *243party. Upon being questioned concerning said sale, the defendant denied positively any knowledge of business transactions with the vendee. When confronted with incontrovertible proof of the sale, the defendant then admitted the transaction and attempted to explain his acquisition of the goods by reference to bills which could not be found and by claiming that he had had the goods in his possession for more than nine months prior to September 11, 1926. Seven witnesses on behalf of the People identified the goods in question as the same goods which were stolen on August 27, 1926. The court submitted to the jury as a question of fact whether the property found in the possession of the defendant was part of the stolen property. The jury so found and thus established the falsity of the defendant’s explanation of his possession, and hence justified the jury’s inference of the guilt of the defendant. The rule is well established that possession of goods recently stolen creates an inference that such possession is a guilty one and casts upon the defendant the burden of explaining it to the satisfaction of the jury. (People v. Galbo, 218 N. Y. 283, 290; People v. Spivak, 237 id. 460; People v. Conroy, 97 id. 62.) As was said by Judge Cardozo in People v. Galbo (supra): “ It is the law that recent and exclusive possession of the fruits of crime, if unexplained or falsely explained, will justify the inference that the possessor is the criminal.”
In People v. Conroy (supra), Huger, Ch. J., said: “ The resort to falsehood and evasion by one accused of a crime affords of itself a presumption of evil intentions, and has always been considered proper evidence to present to a jury upon the question of the guilt or innocence of the person accused.”
As against the prima facie case established by the People upon the trial, no evidence whatsoever was offered on behalf of this defendant, now so vigorously protesting when the opportunity to take the witness stand is not available.
There is nothing presented upon this record but issues of fact. The jury was the tribunal to determine these issues. They did so without any difficulty and within ten minutes 'after the case was submitted to them. A careful reading and consideration of this record shows that their verdict cannot be said to be against the weight of evidence, but in accordance with it.
The judgment appealed from is right and should be affirmed.
Dowling, P. J., and Merrell, J., concur; McAvoy and Proskauer, JJ., dissent.